ORDER
PER CURIAM.
Appellant, Michael G. Shaffer, appeals the judgment of conviction entered by the Circuit Court of Scotland County after a jury found him guilty of three counts of possession of a controlled substance, RSMo section 195.202.1 We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.